DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7 and 15 - 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamoto et al. (Pub. No.: US 2022/0101552 A1).
Regarding claims 1 and 18, Kawamoto discloses a method and non-transitory computer readable medium for operation trajectory planning of an engineering machinery equipment, comprising: 
 	acquiring three-dimensional sensing data of a material pile (three-dimensional data generation unit 1703, ¶¶ 53, 64-66, 121 and transporting material, FIG. 4), to construct a three-dimensional model of the material pile based on the three-dimensional sensing data (FIG. 4);   
 	determining a loading operation position of the engineering machinery equipment on the material pile based on the three-dimensional model of the material pile and structural design information of the engineering machinery equipment (three-dimensional position of the surface of the transporting material L and the bottom surface of the dump body based on the capture image ¶¶ 70, 121); and 
 	acquiring position information of a mechanical structural component of the engineering machinery equipment, and performing operation trajectory planning based on the position information of the mechanical structural component and the loading operation position, to generate an operation trajectory of the mechanical structural component executing a material loading operation (¶¶ 121-122, FIG. 4 and S31, FIG. 10). 

Regarding claim 7, Kawamoto discloses the method, wherein the method further comprises: sending, based on the operation trajectory of the mechanical structural component executing the material loading operation and state information of a power mechanism of the mechanical structural component, corresponding power control information to the power mechanism (S31, FIG. 10).

Regarding claim 15, Kawamoto discloses a system (127, FIG. 3) for operation trajectory planning of an engineering machinery equipment, comprising:
 	at least one processor (91, FIG. 3); and
 	a memory communicatively connected to the at least one processor (92, FIG. 3); wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to: 
acquire three-dimensional sensing data of a material pile, to construct a three
dimensional model of the material pile based on the three-dimensional sensing data (three-dimensional data generation unit 1703, ¶¶ 53, 64-66, 121 and transporting material, FIG. 4);
 	determine a loading operation position of the engineering machinery equipment on the material pile based on the three- dimensional model of the material pile and structural design information of the engineering machinery equipment (three-dimensional position of the surface of the transporting material L and the bottom surface of the dump body based on the capture image ¶¶ 70, 121); and 
 	acquire position information of a mechanical structural component of the engineering machinery equipment, and perform operation trajectory planning based on the position information of the mechanical structural component and the loading operation position, to generate an operation trajectory of the mechanical structural component executing a material loading operation (¶¶ 121-122, FIG. 4 and S31, FIG. 10).

Regarding claim 16, Kawamoto discloses the system, wherein the system further comprises: a spatial data sensor, the spatial data sensor collecting spatial sensing data of a work area of the engineering machinery equipment (Stereo camera ¶ 47).

Regarding claim 17, Kawamoto discloses an engineering machinery equipment, comprising: 
 	a mechanical structural component (113, FIG. 2) and an operation trajectory planning system (127, FIG. 3);  
 	wherein the operation trajectory planning system of the engineering machinery equipment comprises: 
 	at least one processor (91, FIG. 3); and 
 	a memory communicatively connected to the at least one processor (92, FIG. 3); and wherein the memory stores instructions that, when executed by the at least one processor, cause the at least one processor to: 
 	acquire three-dimensional sensing data of a material pile, to construct a three-dimensional model of the material pile based on the three-dimensional sensing data (three-dimensional data generation unit 1703, ¶¶ 53, 64-66, 121 and transporting material, FIG. 4);   
 	determine a loading operation position of the engineering machinery equipment on the material pile based on the three- dimensional model of the material pile and structural design information of the engineering machinery equipment (three-dimensional position of the surface of the transporting material L and the bottom surface of the dump body based on the capture image ¶¶ 70, 121); and 
 	acquire position information of a mechanical structural component of the engineering machinery equipment, and perform operation trajectory planning based on the position information of the mechanical structural component and the loading operation position, to generate an operation trajectory of the mechanical structural component executing a material loading operation (¶¶ 121-122, FIG. 4 and S31, FIG. 10).

Allowable Subject Matter
Claims 2 - 6 and 8 – 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J LEE whose telephone number is (571)272-9727. The examiner can normally be reached M-F 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TYLER J LEE/Primary Examiner, Art Unit 3663